Citation Nr: 1741668	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-42 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran had requested a hearing before the Board, which was scheduled in August 2014.  However, the Veteran and her representative cancelled that hearing.  Thus, there is no outstanding hearing request.

The Board reopened the claim and remanded the case for further development in December 2014.  That development was completed, and the case has since returned to the Board for appellate review.

The Board notes that additional evidence was received since the last supplemental statement of the case (SSOC).  However, in April 2014, the Veteran's representative submitted a waiver of the RO's initial consideration of the evidence.

The Board also notes that the Veteran's representative has submitted a motion to advance the case on the docket.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.  The evidence indicates that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate an illness that is so serious or grave in nature that advancement is warranted.  Further, the representative did not submit evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness, or evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  Thus, in the absence of sufficient cause with supporting evidence, the motion is denied, and the appeal will remain in its current docket number order.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that manifested in service, a psychosis that developed within one year thereafter, or an acquired psychiatric disorder that is otherwise related to her military service, including military sexual trauma.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for a disability resulting from a personal
injury suffered or disease contracted in line of duty in the active military, naval, or
air service.  38 U.S.C.A. §§1110, 1131.  That an injury or disease occurred in
service is not enough; there must be chronic disability resulting from that injury or
disease.  If there is no showing of a resulting chronic condition during service, then
a showing of continuity of symptomatology after service is required to support a
finding of chronicity.  38 C.F.R. §3.303(b).  Service connection may also be
granted for any disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was incurred in service.  38
C.F.R. §3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As psychosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Personality disorders are preexisting disorders by definition, considered a congenital or developmental defect, and are not subject to service connection under 38 C.F.R. § 3.303 (c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury during service. VAOPGCPREC 82-90.

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. §3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. §4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Section 4.125(a) has recently been revised to require that diagnoses conform to the updated, Fifth edition of the DSM (DSM-5).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

If VA determines either the veteran did not engage in combat with the enemy or the veteran did engage in combat but the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. §3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged. The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R.    §3.304(f)(5) (July 13, 2010); see also Patton v. West, 12 Vet. App. 272, 277 (1999). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. §3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  Further, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. §3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his sergeant kicked him down a set of stairs).  For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. §3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).

The Board acknowledges that, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843- 39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304 (f)(3), corrected by 75 Fed. Reg. 41092 (July 15, 2010).  However, none of the Veteran's alleged stressors based on in-service sexual assaults in the present case involve "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  In fact, the Court has specifically held that the reduced evidentiary burden of 38 C.F.R. §3.304(f)(3) for claims of entitlement to service connection involving fear of hostile military or terrorist activity does not apply when a claimed stressor involves sexual harassment or assault by one service member on another service member because the term "hostile military activity" does not contemplate hostile criminal action.  Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012).  As such, this amendment is not applicable in the Veteran's case.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran has not claimed that her current psychiatric disorder is related to any combat stressor or fear of hostile or terrorist activity.  Rather, she has claimed that she developed the disorder from a personal assault in service.   Specifically, the Veteran has stated that she was manipulated and deceived by a man with whom she had a consensual relationship.  She indicated that she was looking for someone to care for her and felt pressured to have a sexual relationship with a fellow service member despite her hesitation.  She has asserted that, while in that relationship, she became pregnant and found out that he was married with two children.  Thereafter, she was discharged from service and forced to put the baby up for adoption.  The Veteran has stated that she felt like she had been raped and claimed that she fell into depression as a result of the situation.  

The Veterans' service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder or sexual trauma.  Although they contain a report of her pregnancy, they do not indicate that the pregnancy was the result of a sexual assault.  A May 1969 separation examination also did not reveal any psychological abnormalities, and she denied having a medical history of frequent trouble sleeping, frequent or terrifying nightmares, excessive worry or depression, and nervous trouble of any sort.

In addition, the Veteran's service personnel and treatment records do not document any behavioral changes corroborating the alleged sexual assault.  Indeed, there is no indication that the Veteran's work performance diminished during her military service.  Rather, her record indicates several promotions and contains a voluntary separation form that she signed.  

There is also no medical evidence showing that the Veteran was diagnosed with a psychosis within one year of her military service.  Rather, treatment records indicate that she had her first breakdown or psychotic break in the early 1980s following post-service stressors. See e.g. January 1985 medical record (experiencing stress from husband's massive bilateral stroke in September 1983);  psychiatric intake and assessment in March 1985 and April 1990 (diagnosed with manic bipolar disease and atypical psychosis with underlying depression over the loss of her husband); a February 1986 disability evaluation examination (Veteran reported having periods of depression following her husband's death and after the divorce of her first husband; assessment was atypical bipolar illness with an onset due her husband's massive strokes in 1983);  a December 1998 medical report from a SSA evaluation (noted that the stress of caring for her third husband following a stroke and his subsequent death marked the onset of the Veteran's declined well-being, including a breakdown that she had in November 1984 that resulted in the loss of her job.)

The Board does acknowledge that the Veteran has sometimes asserted that her symptoms began in service and persisted since that time. See e.g. October 1989 record.  However, she specifically denied having a history of pertinent symptoms at the time of her separation examination, which provides affirmative evidence that she did not have the claimed disorder in service.  Moreover, she has also reported on other occasions that the disorder began after post-service traumatic events, such as the stress of caring for her husband and his subsequent death.  Thus, she has provided inconsistent statements.  Therefore, the Board finds that the Veteran's reported history of the onset of the disorder to not be credible or reliable.

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the most probative evidence of record does not link any current diagnosis to the Veteran's military service.  

There are numerous medical records in the Veteran's claims file spanning as far back at 1985.  Most of the notes reference the Veteran coping with post-service traumatic events, such as a sexual assault after discharge, giving her baby up for adoption, tumultuous marriages, and the care and death of her third husband.  By comparison, fewer records reference the Veteran being sexually assaulted in the military.   

Nevertheless, the Board does acknowledge that some of the treatment records suggest that the Veteran has a current psychiatric disorder as a result of a sexual assault that occurred in service.  However, those treatment records do not provide any rationale, and it is unclear as to whether they are based on a complete and accurate factual premise, including consideration of the onset of the disorder and the other traumatic events that the Veteran experienced after service.  Thus, they have limited probative value.  

The Board also observes the statements provided by Dr. D. M. in support of the Veteran's claim.  In October 2009, he opined that the in-service sexual assault and pregnancy and the subsequent need to surrender parental rights was much more likely than not to have precipitated the Veteran's ongoing symptoms of PTSD and eventual psychotic decompensation.  In a June 2016 letter, he reiterated his belief that the Veteran's PTSD was caused by her in-service relationship, pregnancy, and post-service adoption.  He found the stressor to be adequate and noted that she had had symptoms since service.  However, as noted above, the Board found the Veteran's reported history regarding the onset of her disorder to be not credible.  Moreover, Dr. D.M. did not provide any further rationale for his opinions or address the fact that the Veteran did not seek treatment for many years and had other traumatic events during that time period.  

On the other hand, the January 2016 VA examiner stated that the Veteran has PTSD, an unspecified bipolar and related disorder, and unspecified personality disorder with avoidant and borderline features and opined that it is less likely than not that the disorders manifested in service or are otherwise causally or etiologically related to her military service.  

With respect to PTSD, the January 2016 VA examiner observed that the service records are silent for any mental health diagnosis or treatment, and there was no indication of any reduction in performance, requests for a transfer, or increased somatic symptomatology.  With respect to the claimed military sexual trauma, she noted the Veteran's claim that she had emotional trauma from being deceived by a married man, rather than a forced, physical, sexual assault.  Although she mentioned intimidation and harassment, the Veteran was unable to provide any details about those statements or examples of such intimidation or harassment, and she specifically denied that she was the victim of any physical assault.  The Veteran did not report being coerced by threats of serious injury or any other adverse consequence.  The examiner stated that there was no evidence of a claim for sexual assault during service.  In this regard, she opined that it is less likely than not that the Veteran exhibited any behavioral changes during service that are reflective of an in-service personal assault, such as deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or  social behavior changes. 

The January 2016 VA examiner also noted that the Veteran had been sexually assaulted after her military service while she was pregnant and had a history of childhood emotional and physical abuse, abuse in post-military relationships, two rapes by strangers, and the adoption of her baby after service that have all contributed to her development of PTSD.  The Veteran reported "being abducted, raped, assaulted, and a victim of domestic violence."  The examiner stated that the trauma of those circumstances far exceeds the psychological effects of a pregnancy that developed in a voluntary relationship even when accompanied with the distress associated with learning that the father was married.  It also far exceeds the distress associated with being discharged from the military early for pregnancy.   The examiner further explained that Criterion A for a diagnosis of PTSD requires an event in which there is actual or threatened death, serious injury, or sexual violence.  However, the examiner found that the claimed military stressor events, as described by the Veteran, did not meet that criterion.  Therefore, she stated that it is less likely than not that the Veteran's PTSD is related to the emotional distress associated with the claimed in-service stressors of pregnancy, "manipulated sex," and a premature discharge.

In addition, the January 2016 VA examiner observed that the diagnoses of PTSD due to military sexual trauma in the treatment records appear to be based on the presumption that there was a physical sexual assault/rape in service.  For example, in April 2009, Dr. F.P. referred to the Veteran being "assaulted and raped by an officer."  Notes from the Veteran's initial meeting with Dr. K.V. also indicate that "[s]he reports chronic problems with relationships and relates this directly to the rape that occurred while she was in service."  The examiner noted that these statements are contradicted by the Veteran's own statements, including those made during the examination, which do not indicate any rape in service.  Similarly, the examiner noted Dr. D.M.'s opinion that "The sexual assault and pregnancy incurred while in the Air Force, and the subsequent need to surrender her parental rights was much more likely than not to have precipitated ongoing symptoms of posttraumatic stress disorder."  Again, the examiner indicated that the Veteran's written and verbal statements during the examination do not endorse any sexual assault in the Air Force.  Moreover, the examiner noted that the Veteran's surrender of her parental rights occurred after and not while she was in the military.  The only component of this statement that was related to the military was the stress associated with pregnancy, which in and of itself is not sufficient to precipitate long-term mental illness.

The January 2016 VA examiner further observed that, in prior statements, the Veteran has indicated that she was discriminated against by the Air Force and treated like a "piece of trash" when she was forced out of the military.  She told the examiner that she should not have had a forced separation due to her pregnancy.  However, the Veteran did not describe any further discrimination or wrongdoing by the military.  Moreover, the examiner noted that the Veteran's contentions were contradicted by the promotions that she was granted after the documentation of the pregnancy.  Thus, she found that there was no evidence that the Veteran suffered discrimination in the military outside of the fact that it may have been the policy at the time that women were routinely discharged if they became pregnant.  The examiner explained that the stress from the fact that the Veteran's condition fell under this policy would not be of adequate severity to meet Criterion A for PTSD or to have precipitated her mood disorder.  

With respect to the bipolar disorder, the January 2016 VA examiner again observed that the Veteran's service treatment records are silent for any mental health problems and that the first indication of any possible mood disorder was in the early 1980s, which was more than a decade after her military service and claimed stressor.  She remarked that there is no evidence linking the bipolar disorder with the claimed stressor events of pregnancy, deceit in a relationship, or stressful military discharge.  In so doing, the examiner explained that those events were not of sufficient psychological severity to have precipitated the Veteran's chronic mental illness, particularly in the context of the profoundly stressful non-military events that occurred over her lifetime.  

With respect to the unspecified personality disorder, the examiner explained that personality disorders are disorders of adolescent and childhood development and are not influenced by military service to any significant degree.  

The Board finds that, after weighing the evidence, the January 2016 VA examiner's opinion is the most probative evidence of record.  The examiner provided a comprehensive medical opinion supported by rationale and a very thorough discussion of the Veteran's history.   In contrast, Dr. D.M. did not provide supporting rationale or a discussion of the relevant facts.  Indeed, he did not address the fact that the Veteran's service records were negative, the gap in time between the Veteran's military service and onset of symptoms and treatment, or the other traumatic events during her lifetime.  As such, the Board finds that Dr. D.M. has provided a bare conclusion without supporting rationale. 

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the January 2016 VA examiner who provided a thorough rationale supported by the record.

The Board has also considered the Veteran's own statements that she has a current psychiatric disorder related to her military service.  The Veteran is competent in this case to provide testimony regarding matters of which she has first-hand knowledge, such as observable symptomatology.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a psychiatric disorder that began many years after service and in the context of multiple traumatic events after service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the January 2016 VA  examiner's opinion to be more probative, as it is based on a review of the record and the examiner's medical expertise, training, and knowledge.  The examiner provided a thorough rationale with a complete discussion of the Veteran's medical history, including her own statements.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for an acquired psychiatric disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 

ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


